DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections — 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8–15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sinnet et al. (US Pub. 2020/0047349).
Commentary: After consideration, the Office examines these claims understanding that the fry basket and fryer are not positively recited given how they seem to be claimed only as aspects that are intended to affect how the robot arm moves, i.e. by the language of “configured to,” as well as the preamble that defines the claimed invention as directed to a “robot system” rather than a broader frying system. Therefore, for claim analysis with respect to the prior art, this renders the fry basket and fryer as hypothetical elements.
The Office has also considered how to assess the specific functions of the controller. Sinnet discloses that “the robotic kitchen assistant is operable to perform a wide range of steps including but not limited to actions otherwise taken by a human worker” (para. 54), and that “the robotic kitchen assistant is operable to locate and manipulate a wide variety of kitchen implements in all 6 DOF” (para. 61), i.e. six degrees of freedom, which inherently involves movement in X, Y, and Z directions, as well as rotation around X, Y, and Z directions). Based thereon, it’s plainly clear that Sinnet’s robot system is capable of moving the fry basket in any possible way, which of course would include all of the claimed manners. The Office finds that this disclosure is adequate to show that the controller is configured as claimed. Applicant may object that Sinnet does not explicitly disclose that its controller is pre-programmed to direct the robot arm to perform the claimed movements (e.g. automatically in response to a single input), but the Office disagrees because no additional programming (i.e. software installation) is necessary to enable Sinnet’s controller to move the robot arm in the claimed manners; all that is needed is the direction, by a user, that the robot arm move as claimed.
Claim 1: Sinnet discloses a robot system (title, “Robotic Kitchen Assistant”) comprising:
a robot arm (200) configured to tilt a fry basket (230) in a first direction or in a second direction different from the first direction (para. 61, “6 DOF”) or lift up or lower the fry basket (ibid.);
and a controller (para. 50, “programmable processor” and related elements) configured to perform a residue removal mode in which the robot arm rotates and moves the fry basket to a set residue removal path in which residue in a fryer is sifted out (para. 61, “6 DOF”),
wherein the first direction is a direction in which the fry basket is tilted upward or downward (ibid.),
wherein the second direction is a direction in which the fry basket is tilted forward or backward with respect to a center axis of the fry basket or is inverted by 180° (ibid.),
wherein the residue removal mode includes a plurality of modes performed sequentially (para. 61, “6 DOF,” sequential movements would be inherent), and
wherein the plurality of modes includes:
a transverse traveling mode in which the robot arms performs operation of lowering the fry basket into the fryer, moving the fry basket in a transverse direction and then raising the fry basket at least once (para. 61, “6 DOF”);
85a longitudinal traveling mode in which the robot arm performs operation of lowering the fry basket into the fryer, moving the fry basket in a longitudinal direction and then raising the fry basket at least once (ibid.);
a shaking mode in which the robot arm moves the fry basket to the periphery of the fryer and then shakes the fry basket (ibid.; Sinnet’s robot arm is capable of moving the fry basket to the periphery of a hypothetical fryer of hypothetical size); and
a zigzag traveling mode in which the robot arm lowers the fry basket to a bottom of the fryer and then moves the fry basket to a zigzag path (ibid.).
Commentary: Sinnet also discloses an agitator 280 that is used to shake the basket and would remove fry oil residue, but this does not appear to rotate or revolve the basket as claimed, and so is not relied upon to show the claimed residue removal mode.
Claim 8: Sinnet discloses the controller performing the plurality of modes in order of the transverse traveling mode, the longitudinal traveling mode, the shaking mode and the zigzag traveling mode (para. 61, “6 DOF,” sequential movements would be inherent).
Claim 9: Sinnet discloses the robot arm including an end effector (210, 212, 220), and
86wherein, in each of the transverse traveling mode and the longitudinal traveling mode, the end effector sequentially moves the fry basket along a plurality of parallel traveling paths (para. 61, “6 DOF”).
Claim 10: Sinnet discloses a departure position and an arrival position of each of the plurality of traveling paths being closer to an inner wall of the fryer than a center of the fryer (para. 61, “6 DOF”; Sinnet’s robot arm is capable of moving the fry basket closer to an inner wall than a center of a hypothetical fryer of hypothetical size).
Claim 11: Sinnet discloses departure positions of the plurality of traveling paths being spaced apart from each other in a direction perpendicular to a longitudinal direction of each of the plurality of traveling paths (para. 61, “6 DOF”).
Claim 12: Sinnet discloses the end effector moving the fry basket on the traveling paths in a state in which the fry basket is tilted by a set angle with respect to a reference angle (para. 61, “6 DOF”).
Claim 13: Sinnet discloses that, in the shaking mode, the robot arm inverts the fry basket by 180° in the second direction such that the fry basket faces downward (para. 61, “6 DOF”).
Claim 14: Sinnet disclose that, in the shaking mode, the robot arm sequentially performs (para. 61, “6 DOF,” sequential movements would be inherent):
a withdrawal process in which the robot arm moves the fry basket to an area outside the fryer (para. 61, “6 DOF”),
an inversion process in which the robot arm inverts the fry basket in the second direction (ibid.), and
a shaking process in which the robot arm rotates the fry basket forward and backward a plurality of times in the first direction (ibid.).
Claim 15: Sinnet discloses that, in the shaking mode, the robot arm performs a returning process of lowering the fry basket into the fryer after the shaking process (para. 61, “6 DOF”).

Response to Arguments
Applicant’s arguments, see Remarks, filed 3 June 2022, with respect to the objections to the claims and specification have been fully considered and are persuasive. Applicant seems to argue that “rotate” and “tilt” are usable interchangeably, or, where they refer to something different, are understandable based on the context. This position is not optimal, but is adequate for claim understanding. The objections to the specification and claims 1 and 14 have been withdrawn. 
Applicant’s remaining arguments have been fully considered but they are not persuasive.
Applicant argues that Sinnet does not disclose a residue removal mode including the claimed plurality of modes performed sequentially (pg. 9). Applicant points to Sinnet’s purpose, “to prevent food from sticking together in a basket in a fryer” (pg. 10). Applicant’s arguments are unpersuasive because they fail to address the arguments (repeated in this Office action) in the commentary section of the prior art rejection, arguing that Sinnet is innately capable of performing any one of these modes—even sequentially—because it will perform the motions ascribable to these modes if directed to do so, which has effectively responded to Applicant’s arguments in advance.
Applicant also argues that Sinnet, contra to the claimed invention, uses a skimmer 520 to skim the fryer instead of explicitly disclosing the claimed mode (pg. 10). As Applicant admits, Sinnet uses this to remove debris from the fryer, the skimmer has no bearing on the fryer movement abilities of Sinnet relied upon by the Office to allege that it reads on the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571)272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761